DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefter et al (US 4,325,573).
Hefter et al discloses a sand spreading system for a locomotive, the system is comprised of a sandbox 1 for storing spreading sand, a sand stairway 9, in the form of an upwardly extending tube and cap, fastened to said sandbox and configured for compressed-air-controlled metering of a spreading sand output. A sand outlet tube 11 opening out in front of a rail wheel, and a sand hose connecting the sand outlet tube to the sand stairway. A heating device 12’ is integrated into the sand stairway for generating a hot air stream to flow through the spreading sand and the sand stairway having a stairway housing with a fastening flange for fastening to said sandbox. The fastening flange being formed with a channel system 13 for accommodating the heating device, as shown at the lower end of the sandbox in figure 1, and for conducting an air stream that passes through said heating device and the channel system having at least one outlet for the air stream. A sintered filter 4disposed at said at least one outlet of said channel system, wherein the air stream heated by said heating device flows through said sinter filter and into the sandbox.
Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Hefter, as described above, does not disclose the features of a fastening flange being formed with a channel system for accommodating the heating device and for conducting an air stream that passes through the heating device. The prior art of Hefter has been interpreted to show fastening flanges in figure 6 at the top portion of the housing 3 and at the bottom of the supply container1 . The bottom edges of the container extend outward and sit on top of the housing. The interior of the housing is flared outward to meet the container and to accommodate the passage of the exhaust pipe 5 and discharge pipe 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 16, 2022